DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on December 20, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "lo" in claim 1 is a relative term which renders the claim indefinite.  The term "low atomic number" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what materials fall under low atomic number, or what range a low atomic number will fall within.
Claims 2-10 incorporate the indefinite subject matter of claim 1 therein, therefore claims 2-10 are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US 20140266208 A1 - previously cited) in view of Scheib (US 20150085993 A1 - previously cited) and Goer (WO 2017151763 A1).
In regards to claim 1, Dempsey teaches an applicator for intraoperative radiotherapy comprising (Paragraph [0021] – Dempsey’s device is capable of being used intraoperatively): a housing having a hollow structure with an opening (Fig. 3 and paragraphs [0028]-[0030]- Any structure that has element(s) within it, has to be a hollow structure.); a scattering foil (Fig. 3, element 320 and paragraph [0026] – the examiner notes that the applicant states tungsten as a material for the scattering foil in paragraphs [0035] and [0045] in the specification as filed.) disposed at the opening of the hollow structure (There has to be an opening in order for the 
Dempsey fails to teach the housing being made of a rigid soft-tissue-equivalent material.
Scheib teaches a housing being made of a rigid soft-tissue-equivalent material (Paragraph [0044] of Scheib).
Scheib is analogous art as it teaches a device for radiotherapy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dempsey to have the housing made of a rigid soft-tissue-equivalent material, as taught by Scheib. This would have been modified in order to be transparent or translucent to imaging beams (Paragraph [0044] of Scheib). Furthermore, this would merely be combining prior art elements according to known methods to yield predictable results.
Dempsey also fails to teach the modulator being made of a material with a low atomic number.

Goer is analogous art as it teach a device of radiotherapy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dempsey to have the modulator being made of a material with a low atomic number. This would have been done in order to help further scatter electrons (Paragraph [0091] of Goer). Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.
In regards to claim 4, Dempsey teaches the first radiation is electron beam radiation and the second radiation is X-ray radiation (Paragraph [0026]).
Regarding claim 5, Dempsey teaches wherein the housing is configured to support a scattering foil and a modulator (Fig. 3).
In regards to claim 6, Dempsey teaches the hollow structure has a spherical shape, a tubular shape, or an irregular shape corresponding to a tumor region to be irradiated (Fig. 1 and 4, element 104 – Fig. 1 element(s) 104 are made up of the components in Figure 3).
In regards to claim 7, Dempsey teaches a collimator connected to the opening of the housing (Fig. 3, element 316) the first radiation being irradiated onto the scattering foil through the collimator (Fig. 3, elements 316 (collimator), 320 (scattering foil), and 314 (electron beam)).
In regards to claim 8, Dempsey teaches the collimator and the housing are formed as an integral structure (Fig. 3).
Regarding claims 9 and 10, Dempsey fails to teach the modulator contacting the inner surface of the housing or the outer surface of the modulator being spaced apart from the inner surface of the housing. However, according to section 2144.04, VI, C., of the MPEP, the courts 
Also, it would have also been obvious to one of ordinary skill in the art being the effective filing date of the claimed invention to have tried having the modulator contacting the inner surface of the housing or the outer surface of the modulator being spaced apart from the inner surface of the housing, as it would merely be choosing from a finite number of identified, predictable solutions (either the modulator contacting the inner surface of the housing or the outer surface of the modulator being spaced apart from the inner surface of the housing.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi (US 20080267352 A1 - previously cited) in view of Scheib (US 20150085993 A1 - previously cited) and Goer (WO 2017151763 A1).
In regards to claim 1, Aoi teaches a applicator for intraoperative radiotherapy comprising (Paragraph [0002]): a housing having a hollow structure with an opening (Fig. 3, the housing is a combination of elements 53 and 54); a scattering foil (Fig. 3, element 52 and paragraph [0062] – the examiner notes that the applicant states tungsten as a material for the scattering foil in paragraphs [0035] and [0045] in the specification as filed.) disposed at the opening of the hollow structure (There has to be an opening in order for the electron beam to travel through the device, and as seen in Fig. 3.) and configured to receive a first radiation (Fig. 3, elements 52 (scattering foil) and 57 (electron beam)) and convert a portion of the first radiation into a second radiation while scattering the first radiation (Paragraph [0062]); a modulator disposed inside the hollow 
Aoi fails to teach the housing being made of a rigid soft-tissue-equivalent material.
Scheib teaches a housing being made of a rigid soft-tissue-equivalent material (Paragraph [0044] of Scheib).
Scheib is analogous art as it teaches a device for radiotherapy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoi to have the housing made of a rigid soft-tissue-equivalent material, as taught by Scheib. This would have been modified in order to be transparent or translucent to imaging beams (Paragraph [0044] of Scheib). Furthermore, this would merely be combining prior art elements according to known methods to yield predictable results.
Aoi also fails to teach the modulator being made of a material with a low atomic number.
Goer teaches a modulator being made of a material with a low atomic number (Paragraph [0091] of Goer).
Goer is analogous art as it teach a device of radiotherapy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoi to have the modulator being made of a material with a low atomic number. This would have been done in order to help further scatter electrons (Paragraph [0091] of Goer). Furthermore, it would merely be combining prior art elements according to known methods to yield predictable results.

Regarding claim 5, Aoi teaches wherein the housing is configured to support a scattering foil and a modulator (Fig. 3).
In regards to claim 6, Aoi teaches the hollow structure has a spherical shape, a tubular shape, or an irregular shape corresponding to a tumor region to be irradiated (Fig. 3).
In regards to claim 7, Aoi teaches a collimator connected to the opening of the housing (Fig. 3, element 51) the first radiation being irradiated onto the scattering foil through the collimator (Fig. 3, elements 51 (collimator), 52 (scattering foil), and 57 (electron beam)).
In regards to claim 8, Aoi teaches the collimator and the housing are formed as an integral structure (Fig. 3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US 20140266208 A1 - previously cited) in view of Scheib (US 20150085993 A1 - previously cited) and Goer (WO 2017151763 A1) as applied to claim 1 above, further in view of Bharadwaj (US 20160310764 A1 -- previously cited).
Regarding claim 2, Dempsey teaches claim 1, as discussed above, but fails to teach claim 2, the scattering foil having a thickness that is optimized to ensure the first radiation has a predetermined scattering angle, while the mixed radiation has a predetermined intensity.
Bharadwaj teaches a scattering foil having a uniform or variable thickness according to an optimized design (Paragraph [0145] of Bharadwaj). 
Bharadwaj is analogous art as it teaches a device for radiotherapy.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 
Claim 3 is rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Aoi (US 20080267352 A1 - previously cited) in view of Scheib (US 20150085993 A1 - previously cited) and Goer (WO 2017151763 A1), as discussed in claim 1, further in view of Perkins (US 20130221243 - previously cited).
Regarding claim 3, Aoi teaches claim 1 as discussed above, but fails to teach claim 3, a modulator having an optimized thickness in order to produce the desired intensity distribution. 
Perkins teaches a modulator having an optimized thickness in order to produce a desired intensity distribution (Paragraphs [0004] and [0031] of Perkins). 
Perkins is analogous art as it teaches a device for radiotherapy.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore, it would have been obvious to determine an optimized thickness of a modulator in order so the mixed radiation has desired intensity distribution on an outer surface of the housing.
Response to Arguments
Specification
Applicant has amended the Abstract to be within the range of 50-150 words. Therefore, the objection to the Abstract is withdrawn.
Claim Objections

35 U.S.C. 112 (b) Rejection
	Applicant’s arguments are persuasive in regards to the scattering foil and the other claims are amended to overcome the 35 U.S.C. 112 (b) rejections. Therefore, the rejections made under 35 U.S.C. 112 (b) are withdrawn.
Prior Art
	Applicant states that Dempsey and Aoi cannot be used for intraoperative radiotherapy since a part of the patient is surrounded by a MRI. 	
	Both Dempsey and Aoi can be used for intraoperative radiotherapy. Intraoperative MRI allows MRI devices to be used during surgery.
	The Applicant further argues that it would not be obvious to one having ordinary skill in the art to modify Dempsey or Aoi to have Scheib’s soft-tissue-equivalent material to be the composition of the housing of Dempsey or Aoi. 
Applicant argues that it would not be obvious for Dempsey because element 104 cannot be made of a soft-tissue-equivalent because it would not shield the magnetic field of the MRI and because it is made of high magnetic permeability material, which is true. 
However, the housing that is being modified of Dempsey is element 404, in which the elements of Fig. 3 are disposed within. This housing would have to be translucent/transparent material in order for radiation to pass through and hit a desired target on the patient. Therefore, it would be obvious to modify Dempsey in view of Scheib.
Furthermore, Applicant argues that Aoi cannot be modified with Scheib since the housing of Scheib is formed of a material with a high atomic number. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791